Exhibit 10.1

 

Execution Version

 

ROCKWOOD HOLDINGS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is made, effective as of [December     , 2010]
(the “Grant Date”) between Rockwood Holdings, Inc., a Delaware corporation
(hereinafter called the “Company”), and [NAME], an employee of the Company or an
Affiliate, hereinafter referred to as the “Employee”.  For purposes of this
Agreement, capitalized terms not otherwise defined above or below, or in the
Plan, shall have the meanings set forth in Appendix A attached to this Agreement
and incorporated by reference herein.

 

WHEREAS, the Company desires to grant the Employee performance-based restricted
stock unit awards as provided for hereunder (the “Restricted Stock Unit
Awards”), ultimately payable in shares of common stock of the Company, par value
$0.01 per share (the “Common Stock”), pursuant to the 2009 Stock Incentive Plan
for Rockwood Holdings, Inc. and Subsidiaries (the “Plan”), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the committee of the Company’s Board appointed to administer the Plan
(the “Committee”) has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the shares of Common Stock
that may be issued hereunder to the Employee as an incentive for increased
efforts during his term of office with the Company or an Affiliate, and has
advised the Company thereof and instructed the undersigned officers to grant
said Restricted Stock Unit Awards.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

1.             Grant of the Restricted Stock Units.  Subject to the terms and
conditions of the Plan and the additional terms and conditions set forth in this
Agreement, the Company hereby grants to the Employee the opportunity to vest in
performance-based RSUs, which shall vest in accordance with Section 2(a) herein
(the “RSUs”) up to [insert 150% of Target RSUs] RSUs (the “Maximum RSU Award”),
of which [insert target number of RSUs] RSUs represent your “Target RSU
Award.”(1) An “RSU” represents the right to receive one share of Common Stock. 
The RSUs shall vest and become nonforfeitable in accordance with Section 2
hereof.

 

--------------------------------------------------------------------------------

(1)  Target RSU Award will be based on the desired grant value divided by the
product of (i) the average closing stock price for the 20 trading days leading
up to and including the grant date and (2) the value of each performance share
as a percentage of the closing stock price on the grant date.

 

--------------------------------------------------------------------------------


 

2.             Vesting.

 

(a)           RSUs.  The vesting of the RSUs shall be subject to the
satisfaction of the conditions set forth in both subsection (i)(A), (B) or (C),
as applicable, and subsection (ii) of this Section 2(a):

 

(i)            Service Vesting Requirement.

 

(A)          Unless otherwise provided in this Agreement, so long as the
Employee continues to be employed by the Company or its Subsidiaries through
January 1, 2014 (the “Vesting Date”), the Employee shall, on the Vesting Date,
vest in a number of RSUs (not to exceed the number of RSUs provided in the
Maximum RSU Award set forth in Section 1 above) determined based on the formulas
set forth in Section 2(a)(ii) below.

 

(B)           If, prior to the Vesting Date (and absent the occurrence of any
Change in Control), the Employee’s employment with Company and its Subsidiaries
is terminated for any reason (other than due to the Employee’s death, Disability
or Retirement), then the RSUs shall be forfeited by the Employee without
consideration as of such termination date and this Agreement shall terminate
without payment in respect thereof.  Notwithstanding the previous sentence, if,
prior to the Vesting Date (and absent the occurrence of any Change in Control),
the Employee’s employment with the Company and its Subsidiaries is terminated by
the Company and its Subsidiaries other than for Cause, then the Committee has
the sole discretion to elect whether this Agreement will remain outstanding and,
as of the Vesting Date, whether the Employee will become entitled to receive a
distribution of a number of shares of Common Stock equal to the product of
(x) the number of RSUs in which the Employee would have become vested pursuant
to Section 2(a)(ii) below, if the Employee had remained employed with the
Company or a Subsidiary through the Vesting Date, and (y) a fraction, the
numerator of which is equal to the number of days between (and including) the
Grant Date and the date such employment so terminates, and the denominator of
which is equal to 1097 (such fraction, the “Proration Factor”) (such shares, the
“Prorated RSU Shares”).

 

(C)           If, during the Performance Period (and absent the occurrence of
any Change in Control), the Employee’s employment with the Company and its
Subsidiaries is terminated by the Employee due to the Employee’s death,
Disability or Retirement, then this Agreement shall remain outstanding and, as
of the Vesting Date, the Employee shall become entitled to receive a
distribution of Prorated RSU Shares (determined based on the formula set forth
in Section 2(a)(i)(B) above); provided that, in the event of a termination by
the Employee due to Retirement, the distribution of Prorated RSU Shares are
conditioned upon compliance with any non-compete, non-solicitation,
non-disclosure and non-disparagement restrictions in any agreement  or policy
with the Company or its Affiliates during the remaining portion of the
Performance Period and violation of any such restrictions shall result in
immediate forfeiture of the entire amount of Prorated RSU Shares.

 

(ii)           Performance Vesting Requirement.

 

(A)          The RSUs shall, so long as the Employee remains employed with the
Company or its Subsidiaries through the Vesting Date (or the provisions of
Section 2(a)(i)

 

2

--------------------------------------------------------------------------------


 

otherwise apply), vest on the Vesting Date in an amount equal to the product of
(1) the Target RSU Award and (2) the applicable Total Shareholder Return
Multiplier, as determined under Schedule I attached hereto and incorporated by
reference herein.

 

(B)           Whether and to what extent the RSUs shall vest shall be determined
by the Committee at its first meeting following the end of the Performance
Period (which shall occur in no event later than 75 days after the end of the
calendar year in which the Performance Period ends (i.e., by no later than
March 15, 2014)), upon the Committee’s certification of achievement of the
applicable performance goals set forth in Section 2(a)(ii)(A) above.

 

(iii)          Settlement of RSUs.  Promptly after the Vesting Date (but in no
event later than 75 days after the end of the calendar year in which the
Performance Period ends (i.e., by no later than March 15, 2014)) the Company
shall distribute to the Employee a number of shares of Common Stock equal to the
number of RSUs that become vested in accordance with Section 2(a) hereof.  Any
number of RSUs that do not become vested in accordance with Section 2(a) hereof
(to the extent not already previously forfeited pursuant to
Section 2(a)(i)(B) above) shall, effective as of the Vesting Date, be forfeited
by the Employee without consideration and this Agreement shall terminate without
payment in respect thereof.

 

(b)           Effect of Change in Control. Notwithstanding anything set forth in
Section 2(a) above, if there occurs a Change in Control, the following
rules shall apply with respect to the RSUs granted hereunder in lieu of the
provisions of Section 2(a) above:

 

(i)            Unless otherwise determined by the Committee, if a Change in
Control occurs prior to the Vesting Date and the Employee is still employed with
the Company or its Subsidiaries upon the occurrence of such Change in Control,
then this Restricted Stock Unit Award shall be converted into a right to receive
a cash payment equal to the sum of (x) the product of (1) the Target RSU Award
and (2) the Total Shareholder Return Multiplier, as determined under Schedule I
attached hereto, and (3) the CIC Per Share Price (such product of clauses (1),
(2) and (3), the “CIC Cash Value”)  and (y) an amount equal to the interest on
the CIC Cash Value at a rate equal to LIBOR plus 2.0% per annum, computed on the
basis of a year of 364 days, calculated daily for each day following the closing
date of the Change in Control transaction through the date immediately preceding
the date on which such cash payment becomes vested (the sum of clauses (x) and
(y), the “CIC Settlement Amount”).  The Employee shall become 100% vested in the
CIC Settlement Amount on the Vesting Date, so long as the Employee remains
employed with the Company, any subsidiary or successor or acquirer thereof (or
any of its affiliates) in the Change in Control through the Vesting Date,
subject to the provisions of Section 2(b)(ii) below.  The CIC Settlement Amount
shall be paid to the Employee within ten (10) business days after the Vesting
Date.

 

(ii)           Notwithstanding Section 2(b)(i) above, if the Employee’s
employment with the Company and its Subsidiaries is terminated by the Company
and its Subsidiaries other than for Cause or by the Employee for Good Reason
during the twenty-four (24) month period following the Change in Control (or if
earlier, prior to the Vesting Date), the Employee shall be immediately vest in
the right to receive the CIC Settlement Amount, and the Employee shall receive
payment of the CIC Settlement Amount within ten (10) business days following
such termination date.

 

3

--------------------------------------------------------------------------------


 

3.             Dividend Equivalents.  With respect to each cash dividend or
distribution (if any) paid with respect to Common Stock to holders of record on
and after the Grant Date, a number of shares of Common Stock shall be accrued on
the books and records of the Company, in an amount equal to the quotient of
(a) the product of (i) the amount of such dividend or distribution paid with
respect to one share of Common Stock, multiplied by (ii) the number of vested
RSUs (if any) granted hereunder then held by the Employee, divided by (b) the
Fair Market Value on the applicable dividend record date.  At such
time(s) thereafter as the Employee receives a distribution of shares of Common
Stock in respect of his or her vested RSUs granted hereunder pursuant to the
applicable provision of Section 2 above, the Company shall also distribute to
the Employee such number of shares of Common Stock accrued under this Section 3
that relate to the vested RSUs in respect of which such distribution of shares
is otherwise being made.  In the event of any stock dividend, the provisions of
Section 9 of the Plan shall apply to this Restricted Stock Unit Award.

 

4.             Limitation on Obligations.  The Company’s obligation with respect
to the RSUs granted hereunder is limited solely to the delivery to the Employee
of shares of Common Stock on the date when such shares are due to be delivered
hereunder, and in no way shall the Company become obligated to pay cash in
respect of such obligation, except as otherwise expressly provided for herein. 
This Restricted Stock Unit Award shall not be secured by any specific assets of
the Company or any of its Subsidiaries, nor shall any assets of the Company or
any of its subsidiaries be designated as attributable or allocated to the
satisfaction of the Company’s obligations under this Agreement.

 

5.             Rights as a Stockholder.  The Employee shall not have any rights
of a common stockholder of the Company unless and until the Employee receives
the shares of Common Stock pursuant to Section 2 above.  As soon as practicable
following the date that the Employee becomes entitled to receive the shares of
Common Stock pursuant to Section 2, certificates for the Common Stock shall be
delivered to the Employee or to the Employee’s legal guardian or representative.

 

6.             Transferability.  The RSUs shall not be subject to alienation,
garnishment, execution or levy of any kind, and any attempt to cause any such
awards to be so subjected shall not be recognized.  The shares of Common Stock
acquired by the Employee pursuant to Section 2 of this Agreement may not at any
time be transferred, sold, assigned, pledged, hypothecated or otherwise disposed
of unless such transfer, sale, assignment, pledge, hypothecation or other
disposition complies with applicable securities laws.

 

7.             Purchaser’s Employment by the Company.   Nothing contained in
this Agreement obligates the Company or any Subsidiary to employ the Employee in
any capacity whatsoever or prohibits or restricts the Company (or any
Subsidiary) from terminating the employment, if any, of the Employee at any time
or for any reason whatsoever, with or without Cause, and the Employee hereby
acknowledges and agrees that neither the Company nor any other Person has made
any representations or promises whatsoever to the Employee concerning the
Employee’s employment or continued employment by the Company or any Affiliate
thereof.  No payment under this Agreement shall be taken into account in
determining any benefits under any pension, retirement, savings, profit sharing,
group insurance, welfare or benefit plan of the Company unless provided
otherwise in such other plan.

 

4

--------------------------------------------------------------------------------


 

8.             Change in Capitalization.  Except as provided in
Section 2(b) above, in the event of any change in the outstanding Common Stock
by reason of a stock split, spin-off, stock dividend, stock combination or
reclassification, recapitalization or merger, Change in Control, or similar
event, the provisions of Section 8 of the Plan shall govern the treatment of
this Restricted Stock Unit Award.

 

9.             Withholding.   It shall be a condition of the obligation of the
Company upon delivery of Common Stock or cash, as applicable, to the Employee
pursuant to Section 2 above that the Employee pay to the Company such amount as
may be requested by the Company for the purpose of satisfying any liability for
any federal, state or local income or other taxes required by law to be withheld
with respect to such Common Stock or cash, as applicable.  The Company shall be
authorized to take such action as may be necessary, in the opinion of the
Company’s counsel (including, without limitation, withholding Common Stock or
cash, as applicable, otherwise deliverable to the Employee hereunder and/or
withholding amounts from any compensation or other amount owing from the Company
to the Employee), to satisfy the obligations for payment of the minimum amount
of any such taxes.  In addition, if the Company’s accountants determine that
there would be no adverse accounting implications to the Company, the Employee
may be permitted to elect to use Common Stock otherwise deliverable to the
Employee hereunder to satisfy any such obligations, subject to such procedures
as the Company’s accountants may require.  The Employee is hereby advised to
seek his own tax counsel regarding the taxation of the grant of RSUs made
hereunder.

 

10.           Securities Laws.  Upon the delivery of any Common Stock to the
Employee, the Company may require the Employee to make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.  The delivery of the Common Stock hereunder shall be subject to
all applicable laws, rules and regulations and to such approvals of any
governmental agencies as may be required.

 

11.           Clawback.  The Committee in its sole discretion may impose on the
RSUs provided for in this Agreement, either through an amendment to the Plan or
through a policy that upon adoption by the Committee will be incorporated into
this Agreement by reference effective as of the date of such adoption, that the
Employee’s rights, payments, and benefits with respect to this Agreement shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions provided in this Agreement, as required by
applicable law. Such events may include, but shall not be limited to, a
restatement of the Company’s financial statements to reflect adverse results
from those previously released financial statements, as a consequence of errors,
omissions, fraud, or misconduct.

 

12.           Section 409A of the Code.  In the event that it is reasonably
determined by the Company that, as a result of the deferred compensation tax
rules under Section 409A of the Code (and any related regulations or other
pronouncements thereunder) (the “Deferred Compensation Tax Rules”), benefits
that the Employee is entitled to under the terms of this Agreement may not be
made at the time contemplated by the terms hereof or thereof, as the case may
be, without causing Employee to be subject to tax under the Deferred
Compensation Tax Rules, the Company shall, in lieu of providing such benefit
when otherwise due under this

 

5

--------------------------------------------------------------------------------


 

Agreement, instead provide such benefit on the first day on which such provision
would not result in the Employee incurring any tax liability under the Deferred
Compensation Tax Rules; which day, if the Employee is a “specified employee”
(within the meaning of the Deferred Compensation Tax Rules), shall, in the event
the benefit to be provided is due to the Employee’s “separation from service”
(within the meaning of the Deferred Compensation Tax Rules) with the Company and
its Subsidiaries, be the first day following the six-month period beginning on
the date of such separation from service.

 

13.           Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to the Employee shall be addressed to him at the address
given beneath his signature hereto.  By a notice given pursuant to this
Section 13, either party may hereafter designate a different address for notices
to be given to him.  Any notice which is required to be given to the Employee
shall, if the Employee is then deceased, be given to the Employee’s personal
representative if such representative has previously informed the Company of his
status and address by written notice under this Section 13.  Any notice shall
have been deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service

 

14.           Governing Law.  The laws of the State of Delaware (or if the
Company reincorporates in another state, the laws of that state) shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

15.           Restricted Stock Unit Award Subject to Plan.   The Restricted
Stock Unit Award shall be subject to all applicable terms and provisions of the
Plan, to the extent applicable to the Common Stock.  In the event of any
conflict between this Agreement and the Plan, the terms of the Plan shall
control.

 

16.           Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[Signatures on next page.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date hereof.

 

 

ROCKWOOD HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

[NAME]

 

7

--------------------------------------------------------------------------------


 

Schedule I

 

The Total Shareholder Return Multiplier shall be subject to the achievement of
Total Shareholder Return Rank, as follows:

 

Total Shareholder Return Rank 

 

Total Shareholder Return
Multiplier

 

Less than 25%

 

0

%

25%

 

25

%

50%

 

100

%

75% or greater

 

150

%

 

The Total Shareholder Return Multiplier shall be a linear interpolation for any
achievement of the Total Shareholder Return Rank which falls between the above
target percentage quartiles, as applicable; provided that, there shall be no
linear interpolation for a Total Shareholder Return Rank that is less than 25%.

 

The Company shall communicate to the Employee the Total Shareholder Return Rank
as soon as administratively practicable following the date the Board and/or the
Committee determines such rank.

 

--------------------------------------------------------------------------------


 

Appendix A

 

Definitions

 

“Beginning Stock Price” shall mean, for purposes of determining the Total
Shareholder Return for each of the Company and each company in the Peer Group,
respectively, the average closing price per share of common stock for the sixty
(60) trading day period ending immediately prior to January 1, 2011.

 

“Cause” shall mean (i) the Employee’s willful and continued failure to perform
duties, which are within the control of the Employee and consistent with such
Employee’s title and position, that is not cured within 15 days following
written notice of such failure, (ii) the Employee’s conviction of or plea of
guilty or no contest to a (x) felony or (y) crime involving moral turpitude,
(iii) the Employee’s willful malfeasance or misconduct which is injurious to the
Company or its Subsidiaries, other than in a manner that is insignificant or
inconsequential, (iv) a breach by Employee of the material terms of any
non-compete, non-solicitation or confidentiality covenants or agreements by
which the Employee may be bound, following notice of such breach (which notice
may be oral or written) or (v) any violation by the Employee of any material
written Company policy after written notice of such breach, if such violation is
shown by the Company to be reasonably expected to result in material injury to
the business, reputation or financial condition of the Company.

 

“Change in Control” shall mean the earliest to occur of the following:

 

(i)                                     any Person (which term shall mean any
individual, corporation, partnership, group, association or other “person,” as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, other than the Company or any employee benefit plans sponsored
by the Company) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under such Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s
outstanding Voting Securities (which term shall mean securities which under
ordinary circumstances are entitled to vote for the election of directors) other
than through the purchase of Voting Securities directly from the Company through
a private placement;

 

(ii)                                  individuals who constitute the Board on
the date hereof (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors comprising the Incumbent Board shall from and after such election be
deemed to be a member of the Incumbent Board;

 

(iii)                               a merger or consolidation involving the
Company or its stock or an acquisition by the Company, directly or indirectly or
through one or more subsidiaries, of another entity or its stock or assets in
exchange for the stock of the Company is consummated, unless, immediately
following such transaction, 50.1% or more of the then outstanding Voting
Securities of the surviving or resulting corporation or entity will be (or is)
then beneficially owned, directly or indirectly, by the individuals and entities
who were the beneficial owners of the Company’s

 

--------------------------------------------------------------------------------


 

outstanding Voting Securities immediately prior to such transaction (treating,
for purposes of determining whether the 50.1% continuity test is met, any
ownership of the Voting Securities of the surviving or resulting corporation or
entity that results from a stockholder’s ownership of the stock of, or other
ownership interest in, the corporation or other entity with which the Company is
merged or consolidated as not owned by persons who were beneficial owners of the
Company’s outstanding Voting Securities immediately prior to the transaction);
or

 

(iv)                              all or substantially all of the assets of the
Company are sold or transferred to a Person as to which (A) the Incumbent Board
does not have authority (whether by law or contract) to directly control the use
or further disposition of such assets and (B) the financial results of the
Company and such Person are not consolidated for financial reporting purposes.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
unless such transaction or occurrence constitutes a change in ownership or
effective control within the meaning of Section 409A(a)(2)(A)(v) of the Code.

 

“CIC Per Share Price” shall mean the price per share paid for one share of
Common Stock in the Change in Control transaction (with the value of any
security that is paid as consideration in the Change in Control determined by
the Committee as of the date of such Change in Control).

 

“Disability” shall mean a determination, made at the request of the Employee or
upon the reasonable request of the Company set forth in a notice to the
Employee, by a physician selected by the Company and the Employee, that the
Employee is unable to perform his duties as an employee of the Company or its
Subsidiaries and in all reasonable medical likelihood such inability will
continue for a period in excess of 180 consecutive days.

 

“Ending Stock Price” shall mean, for purposes of determining the Total
Shareholder Return for each of the Company and each company in the Peer Group,
respectively, the average closing price per share of common stock for the sixty
(60) trading day period ending immediately prior to January 1, 2014; except that
in the event of a Change in Control, (a) the Ending Stock Price for the Company
shall be the CIC Per Share Price and (b) the Ending Stock Price for each other
company in the Peer Group shall be the average closing price per share of common
stock for the sixty (60) trading day period ending immediately prior to the
Change in Control.

 

“Good Reason” shall mean without the Employee’s consent, (i) a reduction in the
Employee’s base salary or annual bonus opportunity (other than a reduction in
base salary that is offset by an increase in bonus opportunity upon the
attainment of reasonable financial targets, which reduction may not exceed 10%
of the Employee’s base salary in any 12 month period), (ii) a substantial
reduction in the Employee’s duties and responsibilities, which continues beyond
15 days after written notice by the Employee to the Company of such reduction,
(iii) the elimination or reduction of the Employee’s eligibility to participate
in the Company’s benefit programs that is inconsistent with the eligibility of
similarly situated employees of the Company to participate therein, (iv) a
transfer of the Employee’s primary workplace by more than 35 miles from the
current workplace, (v) any serious chronic mental or physical illness of an
immediate family member that requires the Employee to terminate his or her
employment with Company because

 

2

--------------------------------------------------------------------------------


 

of a substantial interference with his or her duties at the Company or (vi) any
failure by the Company to pay when due any payment owed to the Employee within
15 days after the date such payment becomes due. In order for Employee to resign
pursuant to this definition of “Good Reason”, Employee shall have first given
written notice of the alleged defect within thirty (30) business days of the
event giving rise to such claim of Good Reason, and the same shall not have been
cured (if capable of cure) within thirty (30) business days of such written
notice.

 

“LIBOR” shall mean the three-month London interbank offered rate as published in
the Wall Street Journal on the business day following the closing date of the
Change in Control transaction and each anniversary thereafter.

 

“Peer Group” shall mean the companies that comprise the Dow Jones U.S. Chemicals
Index as in effect on December 31, 2013.

 

“Performance Period” shall mean the Company’s fiscal year beginning on
January 1, 2011 and ending on December 31, 2013.

 

“Proration Factor” shall mean a fraction, the numerator of which is equal to the
number of days between (and including) the Grant Date and the date such
employment so terminates, and the denominator of which is equal to 1097.

 

“Retirement” shall mean retirement at age 62 or over (or such other age as may
be approved by the Board of Directors) after having been employed by the Company
or a Subsidiary for at least ten years.

 

“Total Shareholder Return Multiplier” shall mean the percentage as set forth on
Schedule I attached hereto.

 

“Total Shareholder Return” shall mean the amount equal to (x) the Ending Stock
Price minus the Beginning Stock Price, plus (x) the amount of any dividends paid
on a per share basis (calculated as if such dividends had been reinvested in the
applicable company’s common stock) cumulatively over the Performance Period,
divided by (z) the Beginning Stock Price.

 

“Total Shareholder Return Rank” shall mean a fraction (expressed as a
percentage) equal to (x) the number of companies in the Peer Group in respect of
which the Company’s Total Shareholder Return equals or exceeds each such Peer
Group company’s Total Shareholder Return, divided by (y) the total number of
companies in the Peer Group.

 

3

--------------------------------------------------------------------------------